Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148482 & (25)(26)(27)                                                                                     Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 148482
                                                                     COA: 318118
                                                                     Allegan CC: 12-017853-FH
  TONYA LYNN RAISBECK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the October 2, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court. The motion for release on bond pending appeal is
  DENIED. This denial is without prejudice to the defendant filing an application for
  delayed appeal in the Court of Appeals from the judgment of sentence, within the time
  limitations of MCR 7.205(F).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         d0224
                                                                                Clerk